DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office correspondence is in response to the application filed on 10/19/2020. 
3.	Claims 1 - 20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,812,339 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application (17/074,255) at least fully disclosed in US Pat. No. US 10,812,339 B2, in the same field of endeavor for allowing users to view operations and efficiency data easily and consistently across the data centers by providing unified view of multiple data centers. The subset of the assets of the data center is determined that provides power to equipment of the customer of the data center. The only difference is that the claims of the US 10,812,339 B2 do not recite provide cooling to the customer equipment of a first customer of the data center, wherein a second subset of the plurality of mechanical assets provide cooling to customer equipment of a second customer and do not provide cooling to the customer equipment of the first customer, wherein the second customer is associated with a second customer ID different than the first customer ID. Therefore, it would have been obvious to one having ordinary skill in the art to provide a framework for integrated, synchronized data monitoring and management of both physical and virtual infrastructures, as well as across both mechanical and electrical infrastructure assets.

Instant Application
Patent No : US 10,812,339 B2
1. A method comprising:
storing, by a computing device in a database, data indicative of associations between a plurality of mechanical assets and corresponding customer identifiers (IDs) associated with customers having customer equipment of the data center affected by the respective mechanical assets;









determining, by the computing device and based on an asset management database storing data indicative of associations between the plurality of mechanical assets and a plurality of zones of the data center that are affected by the respective mechanical assets and the database storing the data indicative of associations between the plurality of mechanical assets and the customer IDs, a first subset of the plurality of mechanical assets of the data center that are associated with a first customer ID and 
provide cooling to the customer equipment of a first customer of the data center, wherein a second subset of the plurality of mechanical assets provide cooling to customer equipment of a second customer and do not provide cooling to the customer equipment of the first customer, wherein the second customer is associated with a second customer ID different than the first customer ID; and
outputting, by the computing device and for display, a graphical depiction of the first subset of the plurality of mechanical assets of the data center that are associated with the first customer ID and provide cooling to customer equipment of the first customer of the data center.
1. A method comprising:
 storing, by a computing device in a database, data indicative of associations between physical infrastructure assets of a plurality of physical infrastructure assets in a data center and corresponding customer identifiers (IDs) associated with customers having customer equipment in the data center affected by the respective physical infrastructure assets; 
receiving, by the computing device, a request from a first customer of the data center to display a real-time power path that shows a current flow of power through the plurality of physical infrastructure assets of the data center to customer equipment of the first customer; determining, by the computing device and based on data indicative of hierarchical relationships between the physical infrastructure assets and the database storing the data indicative of associations between the plurality of physical infrastructure assets and the customer IDs, a first subset of the plurality of physical infrastructure assets of the data center that are associated with a first customer ID and provide power to the customer equipment of the first customer of the data center, wherein a second subset of the plurality of physical infrastructure assets provide power to customer equipment of a second customer and do not provide power to the customer equipment of the first customer, wherein the second customer is associated with a second customer ID different than the first customer ID; and 




outputting, by the computing device and for display in response to the request, a graphical depiction of the real-time power path between only the first subset of the plurality of physical infrastructure assets of the data center that are associated with the first customer ID and provide power to customer equipment of the first customer of the data center.
11. A data center infrastructure monitoring system comprising:
a plurality of geographically distributed data centers, each data center of the plurality of data centers comprising a plurality of mechanical assets; and
a data center gateway system communicatively coupled to one or more data centers of the plurality of data centers, wherein the data center gateway system is configured to:
store data indicative of associations between a plurality of mechanical assets and corresponding customer identifiers (IDs) associated with customers having customer equipment of the data center affected by the respective mechanical assets; determine, based on an asset management database storing data indicative of
associations between the plurality of mechanical assets and a plurality of zones of the
data center that are affected by the respective mechanical assets and the database
storing the data indicative of associations between the plurality of mechanical assets
and the customer IDs, a first subset of the plurality of mechanical assets of the data center that are associated with a first customer ID and provide cooling to the customer equipment of a first customer of the data center, wherein a second subset of the plurality of mechanical assets provide cooling to customer equipment of a second customer and do not provide cooling to the customer equipment of the first customer, wherein the second customer is associated with a second customer ID different than the first customer ID; and
output, for display, a graphical depiction of the first subset of the plurality of
mechanical assets of the data center that are associated with the first customer ID and
provide cooling to customer equipment of the first customer of the data center
11. A data center infrastructure monitoring system comprising: a plurality of geographically distributed data centers, each data center of the plurality of data centers comprising a plurality of physical infrastructure assets; and a data center gateway system communicatively coupled to one or more data centers of the plurality of data centers, wherein the data center gateway system is configured to: store data indicative of associations between physical infrastructure assets of the plurality of physical infrastructure assets and corresponding customer identifiers (IDs) associated with customers having customer equipment in a data center of the plurality of data centers affected by the respective physical infrastructure assets; receive a request from a first customer of the data center of the plurality of data centers to display a real-time power path that shows a current flow of power through a plurality of physical infrastructure assets of the data center, determine, based on data indicative of hierarchical relationships between the physical infrastructure assets and the data indicative of associations between the plurality of physical infrastructure assets and customer IDs, a first subset of the plurality of physical infrastructure assets of the data center that are associated with a first customer ID and provide power to customer equipment of the first customer, wherein a second subset of the plurality of physical infrastructure assets provide power to customer equipment of a second customer and do not provide power to customer equipment of the first customer, wherein the second customer is associated with a second customer ID different than the first customer ID, and 


output, for display, a graphical depiction of the real-time power path between only the first subset of the plurality of physical infrastructure assets of the data center that are associated with the first customer ID and provide power to customer equipment of the first customer of the data center.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Slessman et al. (Pub No : US 2013/0190899 A1) in view of Hancock et al. (US 2015/0051749 A1).

Regarding claim 1. Slessman teaches a method comprising:
storing, by a computing device in a database, data indicative of associations between a plurality of mechanical assets and corresponding customer identifiers (IDs) associated with customers having customer equipment of the data center affected by the respective mechanical assets ( Slessman [0054] and [0066] Fig 5 centralized data center stores data to a central database where the operation of one or more data center assets (e.g., IT infrastructure hardware) , a module (e.g., module 225 of Figure.2) can contain multiple AHUs (e.g., 4, 6, or 8 AHUs) Control module 600 with control the CCV and fan motor for each of the AHUs interpreted as mechanical assets and corresponding customer identifiers (IDs) );
determining, by the computing device and based on an asset management database storing data indicative of associations between the plurality of mechanical assets and a plurality of zones of the data center that are affected by the respective mechanical assets (Slessman [0047] and [0066] Data quality monitor interpreted as computing device check data to verify and determine that transactions are occurring and validate that the transactions are producing the by the database tables in central database to control the operation of one or more data center assets where module 600 can control the CCV and fan motor interpreted as mechanical assets where, a module can be divided into zones (e.g., divided into two zones) interpreted as plurality of zones of the data center) and
 the database storing the data indicative of associations between the plurality of mechanical assets and the customer IDs, a first subset of the plurality of mechanical assets of the data center that are associated with a first customer ID and provide cooling to the customer equipment of a first customer of the data center, wherein a second subset of the plurality of mechanical assets provide cooling to customer equipment of a second customer (Slessman [0058] and [0100] one or more AHUs can be used to manage the environmental conditions (e.g., provide cooling for IT equipment) within data center assets such as, for example, a data center, a plurality of data centers , such data center assets may be physically located in multiple data centers and/or in geographically diverse locations where a database such as central database 510, BI Warehouse 515, CRM 505, accounting 507, a partition, an application, a functional capability a cold aisle temperature set point (e.g., a desired air temperature in cold aisle 332) can be provided to update central database 510 interpreted as the database storing the data indicative of associations between the plurality of mechanical assets and the customer IDs ) and do not provide cooling to the customer equipment of the first customer, wherein the second customer is associated with a second customer ID different than the first customer ID ( Slessman [0106] and [0129] cooling capacity at an individual data center asset (e.g. data module) level. such a cooling capacity flag may be set based upon interpreted as do not provide cooling to the customer equipment of the first customer when , an air handling unit capacity reaches some capacity of a running average of the overall power consumption within the data center for a customer relationship management database (e.g., CRM 505), a data warehouse (e.g., BI Warehouse 515) interpreted as the customer equipment of the first customer and second customer ID different than the first customer ID.).
Slessman does not teach outputting, by the computing device and for display, a graphical depiction of the first subset of the plurality of mechanical assets of the data center that are associated with the first customer ID and provide cooling to customer equipment of the first customer of the data center. 
However Hancock teaches outputting, by the computing device and for display, a graphical depiction of the first subset of the plurality of mechanical assets of the data center that are associated with the first customer ID and provide cooling to customer equipment of the first customer of the data center( Hancock [0147] and [0150] Fig 4 , data power management system displayed on the display module store data/information from distribution points and assets for the cooling system interpreted as outputting, by the computing device and for display assets and equipment, such as the chilled water pumps, to have an extended ride-through time for the cooling system. UPS 412 may provide reliable and conditioned power to downstream PDU 426 interpreted as customer ID to the data center and to provide switching).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Slessman by incorporating the teachings of Hancock.
Doing so using the computer system, a present redundancy level of the electrical distribution system, comparing the present redundancy level with a desired redundancy level and obtaining a comparison result and presenting the comparison result on a display of the computer system.

Regarding claim 2. Slessman and Hancock teach the method of claim 1, and Hancock further teaches wherein outputting, by the computing device and for display, the graphical depiction of the first subset of the plurality of mechanical assets of the data center that are associated with the first customer ID and provide cooling to customer equipment of the first customer of the data center( Hancock [0147] and [0150] Fig 4 , data power management system displayed on the display module store data/information from distribution points and assets for the cooling system interpreted as outputting, by the computing device and for display assets and equipment, such as the chilled water pumps, to have an extended ride-through time for the cooling system.). comprises:
outputting, by the computing device and for display, a flow path of a flow of cool water through the plurality of mechanical assets of the data center to the first subset of the plurality of mechanical assets of the data center that are associated with the first customer ID ( Hancock [0147] , [0150] and [0183] Fig 4 displayed information from distribution points and assets for the cooling system interpreted as display, a flow path of a flow of cool water through the plurality of mechanical assets of the data center chilled water cooling providers were included in the data center to provide cooling energy to HVAC units).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Slessman by incorporating the teachings of Hancock.
Doing so using the computer system, a present redundancy level of the electrical distribution system, comparing the present redundancy level with a desired redundancy level and obtaining a comparison result and presenting the comparison result on a display of the computer system.

Regarding claim 3. Slessman and Hancock teach the method of claim 1, and Slessman further teaches comprises:
receiving, by the computing device, a request from the first customer of the data center to display a first subset zones of the plurality of zones that are affected by the first subset of the plurality of mechanical assets of the data center that are associated with the first customer ID (Slessman [0047] and [0066] Data quality monitor interpreted as computing device check data to verify and determine that transactions are occurring and validate that interpreted as mechanical assets where, a module can be divided into zones (e.g., divided into two zones) interpreted as plurality of mechanical assets of the data center that are associated with the first customer ID).

Regarding claim 4. Slessman and Hancock teach the method of claim 1, and Hancock further teaches wherein the plurality of mechanical assets comprises primary assets and backup assets, wherein outputting the graphical depiction of the first subset of the plurality of mechanical assets of the data center that are associated with the first customer ID and provide cooling to customer equipment of the first customer of the data center comprises outputting a graphical indication of the cooling is provided through the primary assets or the backup assets( Hancock [0147] , [0150] and [0183] Fig 4 displayed information from distribution points and assets for the cooling system interpreted as display, a flow path of a flow of cool water through the plurality of mechanical assets of the data center chilled water cooling providers were included in the data center to provide cooling energy to HVAC units).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Slessman by incorporating the teachings of Hancock.
Doing so using the computer system, a present redundancy level of the electrical distribution system, comparing the present redundancy level with a desired redundancy level and obtaining a comparison result and presenting the comparison result on a display of the computer system.

Regarding claim 5. Slessman and Hancock teach the method of claim 4, and Hancock further teaches comprising outputting, by the computing device and for display, an option for the first customer to view further details about the backup assets ( Hancock [0175] and [0222] Fig 9 display backup component that ensures the availability of assets in the event of a power failure.)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 6. Slessman and Hancock teach the method of claim 1, and Slessman further teaches comprising:
in response to receiving, by the computing device, indications of a plurality of user inputs creating one or more graphical relationships between a plurality of icons depicting the plurality of mechanical assets in the data center, determining, by the computing device and based on the graphical relationships, the hierarchical relationships between the plurality of mechanical assets in the data center as depicted by the icons (Slessman [0047] ,[0066] and [0146] computing device check data to verify and determine that transactions are occurring and validate that the transactions are producing the by the database tables in central database to control the operation of one or more data center assets where module 600 can control the CCV and fan motor interpreted as plurality of mechanical assets in the data center as depicted by the icons); and
storing, by the computing device, the data indicative of the hierarchical relationships between the plurality of mechanical assets( Slessman [0054] and [0066] Fig 5 centralized data center stores data to a central database where the operation of one or more data center assets (e.g., IT infrastructure hardware) , a module (e.g., module 225 of Figure.2) can contain multiple AHUs (e.g., 4, 6, or 8 AHUs) Control module 600 with control the CCV and fan motor for each of the AHUs interpreted as relationships between the plurality of mechanical assets);
wherein determining the first subset of the plurality of mechanical assets of the data center that are associated with the first customer ID and provide cooling to customer equipment of the first customer of the data center further comprises determining the first subset based on data indicative of associations between the plurality of mechanical assets and cabinets assigned to the first customer (Slessman [0058] and [0100] one or more AHUs can be used to manage the environmental conditions (e.g., provide cooling for IT equipment) within data center assets such as, for example, a data center, a plurality of data centers , such data center assets may be physically located in multiple data centers and/or in geographically diverse locations where a database such as (e.g., a desired air temperature in cold aisle 332) can be provided to update central database 510 interpreted as provide cooling to customer equipment of the first customer of the data center).

Regarding claim 7. Slessman and Hancock teach the method of claim 3, and Slessman further teaches wherein receiving the request from the first customer of the data center to display a first subset zones of the plurality of zones that are affected by the first subset of the plurality of mechanical assets of the data center that are associated with the first customer ID(Slessman [0047] and [0066] Data quality monitor interpreted as computing device check data to verify and determine that transactions are occurring and validate that the transactions are producing the by the database tables in central database to control the operation of one or more data center assets where module 600 can control the CCV and fan motor interpreted as mechanical assets where, a module can be divided into zones (e.g., divided into two zones) interpreted as plurality of zones of the data center) comprises:
receiving an indication of one or more customer cabinets in the data center, and
wherein the graphical depiction of the first subset of the plurality of mechanical assets of the data center that are associated with the first customer ID and provide cooling to customer equipment of the first customer of the data center ( Slessman [0058] , [0100] and [0112] one or more AHUs can be used to manage the environmental conditions (e.g., provide cooling for IT equipment) within data center assets such as, a functional capability a cold aisle temperature set point (e.g., a desired air temperature in cold aisle 332) can be provided to update central database 510 interpreted as data center that are associated with the first customer ID and provide cooling to customer equipment where data center operations data associated with data about physical barriers (such as which doors are opened/closed or locked/unlocked)) 
Slessman does not teach outputting a flow path of a flow of cool water between only those mechanical assets of the plurality of mechanical assets of the data center that provide cooling to the one or more customer cabinets in the data center
However Hancock teaches comprises: outputting a flow path of a flow of cool water between only those mechanical assets of the plurality of mechanical assets of the data center that provide cooling to the one or more customer cabinets in the data center( Hancock [0147] , [0150] and [0183] Fig 4 displayed information from distribution points and assets for the cooling system interpreted as display, a flow path of a flow of cool water through the plurality of mechanical assets of the data center chilled water cooling providers were included in the data center to provide cooling energy to HVAC units).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Slessman by incorporating the teachings of Hancock.
Doing so using the computer system, a present redundancy level of the electrical distribution system, comparing the present redundancy level with a desired redundancy level and obtaining a comparison result and presenting the comparison result on a display of the computer system.

Regarding claim 8. Slessman and Hancock teach the method of claim 3, and Slessman further teaches wherein receiving the request from the first customer of the data center to display a first subset zones of the plurality of zones that are affected by the first subset of the plurality of mechanical assets of the data center that are associated with the first customer ID (Slessman [0047] and [0066] Data quality monitor interpreted as computing device check data to verify and determine that transactions are occurring and validate that the transactions are producing the by the database tables in central database to control the operation of one or more data center assets where module 600 can control the CCV and fan motor interpreted as mechanical assets where, a module can be divided into zones (e.g., divided into two zones) interpreted as plurality of zones of the data center) comprises:
receiving an indication of one or more customer cages in the data center, and
wherein the graphical depiction of the first subset of the plurality of mechanical assets of the data center that are associated with the first customer ID and provide cooling to customer equipment of the first customer of the data center( Slessman [0058] , [0100] and [0112] one or more AHUs can be used to manage the environmental conditions (e.g., provide cooling for IT equipment) within data center assets such as, a functional capability a cold aisle temperature set point (e.g., a desired air temperature in cold aisle 332) can be provided to update central database 510 interpreted as data center that are associated with the first customer ID and provide cooling to customer equipment where data center operations data associated with data about physical barriers (such as which doors are opened/closed or locked/unlocked)) 
Slessman does not teach comprises: outputting a flow path of a flow of cool water between only those mechanical assets of the plurality of mechanical assets of the data center that provide cooling to the one or more customer cages in the data center.



However Hancock teaches comprises: outputting a flow path of a flow of cool water between only those mechanical assets of the plurality of mechanical assets of the data center that provide cooling to the one or more customer cages in the data center( Hancock [0147] , [0150] and [0183] Fig 4 displayed information from distribution points and assets for the cooling system interpreted as display, a flow path of a flow of cool water through the plurality of mechanical assets of the data center chilled water cooling providers were included in the data center to provide cooling energy to HVAC units).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Slessman by incorporating the teachings of Hancock.
Doing so using the computer system, a present redundancy level of the electrical distribution system, comparing the present redundancy level with a desired redundancy level and obtaining a comparison result and presenting the comparison result on a display of the computer system.

Regarding claim 9. Slessman and Hancock teach the method of claim 3, and Slessman further teaches wherein receiving the request from the first customer of the data center to display a first subset zones of the plurality of zones that are affected by the first
subset of the plurality of mechanical assets of the data center that are associated with the first customer ID(Slessman [0047] and [0066] Data quality monitor interpreted as computing device check data to verify and determine that transactions are occurring and validate that the transactions are producing the by the database tables in central database to control the operation of one or more data center assets where module 600 can control the CCV and fan motor interpreted as mechanical assets where, a module can be divided into zones (e.g., divided into two zones) interpreted as plurality of zones of the data center) comprises:
receiving an indication of one or more customer circuits in the data center, and
wherein the graphical depiction of the first subset of the plurality of mechanical assets of the data center that are associated with the first customer ID and provide cooling to customer equipment of the first customer of the data center( Slessman [0058] , [0100] and [0112] one or more AHUs can be used to manage the environmental conditions (e.g., provide cooling for IT equipment) within data center assets such as, a functional capability a cold aisle temperature set point (e.g., a desired air temperature in cold aisle 332) can be provided to update central database 510 interpreted as data center that are associated with the first customer ID and provide cooling to customer equipment where data center operations data associated with data about physical barriers (such as which doors are opened/closed or locked/unlocked)) 
Slessman does not teach comprises: outputting a flow path of a flow of cool water between only those mechanical assets of the plurality of mechanical assets of the data center that provide cooling to the one or more customer circuits in the data center.
However Hancock teaches comprises: outputting a flow path of a flow of cool water between only those mechanical assets of the plurality of mechanical assets of the data center that provide cooling to the one or more customer circuits in the data center( Hancock [0147] , [0150] and [0183] Fig 4 displayed information from distribution points and assets for the cooling system interpreted as display, a flow path of a flow of cool water through the plurality of mechanical assets of the data center chilled water cooling providers were included in the data center to provide cooling energy to HVAC units).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Slessman by incorporating the teachings of Hancock.
Doing so using the computer system, a present redundancy level of the electrical distribution system, comparing the present redundancy level with a desired redundancy level and obtaining a comparison result and presenting the comparison result on a display of the computer system.

Regarding claim 10. Slessman and Hancock teach the method of claim 2, and Slessman further teaches comprising, in response to determining, by a data center infrastructure monitoring system, that the flow path of the flow of cool water through the plurality of mechanical assets of the data center has changed(Slessman [0047] and [0066] determine that transactions are occurring and validate that the transactions are producing the by the database tables in central database to control the operation of one or more data center assets where module 600 can control the CCV and fan motor ).
Slessman does not teach automatically outputting, by the computing device and for display, an updated graphical depiction of a new current flow path of the flow of cool water through the plurality of mechanical assets of the data center to the first subset of the plurality of mechanical assets of the data center that are associated with the first customer ID.
However Hancock teaches automatically outputting, by the computing device and for display, an updated graphical depiction of a new current flow path of the flow of cool water through the plurality of mechanical assets of the data center to the first subset of the plurality of mechanical assets of the data center that are associated with the first customer ID ( Hancock [0147] , [0150] and [0183] Fig 4 displayed information from distribution points and assets for the cooling system interpreted as display, a flow path of a flow of cool water through the plurality of mechanical assets of the data center chilled water cooling providers were included in the data center to provide cooling energy to HVAC units).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Slessman by incorporating the teachings of Hancock.
Doing so using the computer system, a present redundancy level of the electrical distribution system, comparing the present redundancy level with a desired redundancy level and obtaining a comparison result and presenting the comparison result on a display of the computer system.

Regarding claim 11. Slessman teaches a data center infrastructure monitoring system ( Slessman [0020] data center monitoring ) comprising:
a plurality of geographically distributed data centers, each data center of the plurality of data centers comprising a plurality of mechanical assets and
a data center gateway system communicatively coupled to one or more data centers of the plurality of data centers (Slessman [0031] and [0107] plurality of data center assets based plurality of geographically physical server at a different geographic location ) , wherein the data center gateway system is configured to: store data indicative of associations between a plurality of mechanical assets and corresponding customer identifiers (IDs) associated with customers having customer equipment of the data center affected by the respective mechanical assets( Slessman [0054] and [0066] Fig 5 data center stores data to a central database where the operation of one or more data center assets (e.g., IT infrastructure hardware) , a module (e.g., module 225 of Figure.2) can contain multiple AHUs (e.g., 4, 6, or 8 AHUs) Control module 600 with control the CCV and fan motor for each of the AHUs interpreted as plurality of data centers comprising a plurality of mechanical assets );
 determine, based on an asset management database storing data indicative of
associations between the plurality of mechanical assets and a plurality of zones of the data center that are affected by the respective mechanical assets(Slessman [0047] and [0066] Data quality monitor interpreted as computing device check data to verify and determine that transactions are occurring and validate that the transactions are producing the by the database tables in central database to control the operation of one or more data center assets where module 600 can control the CCV and fan motor interpreted as mechanical assets where, a module can be divided into zones (e.g., divided into two zones) interpreted as plurality of zones of the data center) and the database storing the data indicative of associations between the plurality of mechanical assets and the customer IDs, a first subset of the plurality of mechanical assets of the data center that are associated with a first customer ID and provide cooling to the customer equipment of a first customer of the data center, wherein a second subset of the plurality of mechanical assets provide cooling to customer equipment of a second customer(Slessman [0058] and [0100] one or more AHUs can be used to manage the environmental conditions (e.g., provide cooling for IT equipment) within data center assets such as, for example, a data center, a plurality of data centers , such data center assets may be physically located in multiple data centers and in geographically diverse locations where a database such as central database 510, BI Warehouse 515, CRM 505, accounting 507, a partition, an application, a functional capability a cold aisle temperature set point (e.g., a desired air temperature in cold aisle 332) can be provided to update central database 510 interpreted as the database storing the data indicative of associations between the plurality of mechanical assets and the customer IDs ) and do not provide cooling to the customer equipment of the first customer, wherein the second customer is associated with a second customer ID different than the first customer ID ( Slessman [0106] and [0129] cooling capacity at an individual data center asset (e.g. data module) level. such a cooling capacity flag may be set based upon interpreted as do not provide cooling to the customer equipment of the first customer when , an air handling unit capacity reaches some capacity of a running average of the overall power consumption within the data center for a customer relationship management database (e.g., CRM 505), a data warehouse (e.g., BI Warehouse 515) interpreted as the customer equipment of the first customer and second customer ID different than the first customer ID.)..
Slessman does not teach output, for display, a graphical depiction of the first subset of the plurality of mechanical assets of the data center that are associated with the first customer ID and provide cooling to customer equipment of the first customer of the data center.
However Hancock teaches output, for display, a graphical depiction of the first subset of the plurality of mechanical assets of the data center that are associated with the first customer ID and provide cooling to customer equipment of the first customer of the data center( Hancock [0147] and [0150] Fig 4 , data power management system displayed on the display module store data/information from distribution points and assets for the cooling system interpreted as outputting, by the computing device and for display assets and equipment, such as the chilled water pumps, to have an extended ride-through time for the cooling system. UPS 412 may provide reliable and conditioned power to downstream PDU 426 interpreted as customer ID to the data center and to provide switching).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Slessman by incorporating the teachings of Hancock.
Doing so using the computer system, a present redundancy level of the electrical distribution system, comparing the present redundancy level with a desired redundancy level and obtaining a comparison result and presenting the comparison result on a display of the computer system.

Regarding claim 12. Slessman and Hancock teach the system of claim 11, and Hancock further teaches wherein the data center gateway system is further configured to output, for display, a flow path of a flow of cool water through the plurality of mechanical assets of the data center to the first subset of the plurality of mechanical assets of the data center that are associated with the first customer ID ( Hancock [0147] , [0150] and [0183] Fig 4 displayed information from distribution points and assets for the cooling system interpreted as display, a flow path of a flow of cool water through the plurality of mechanical assets of the data center chilled water cooling providers were included in the data center to provide cooling energy to HVAC units)..

Regarding claim 13. Slessman and Hancock teach the system of claim 11, and Slessman further teaches wherein the data center gateway system is further configured to receive a request from the first customer of the data center to display a first subset zones of the plurality of zones that are affected by the first subset of the plurality of mechanical assets of the data center that are associated with the first customer ID(Slessman [0047] and [0066] Data quality monitor interpreted as computing device check data to verify and determine that transactions are occurring and validate that interpreted as mechanical assets where, a module can be divided into zones (e.g., divided into two zones) interpreted as plurality of mechanical assets of the data center that are associated with the first customer ID)..

Regarding claim 14. Slessman and Hancock teach the system of claim 11, and Hancock further teaches wherein the plurality of mechanical assets comprises primary assets and backup assets, wherein outputting the graphical depiction of the first subset of the plurality of mechanical assets of the data center that are associated with the first customer ID and provide cooling to customer equipment of the first customer of the data center comprises outputting a graphical indication of the cooling is provided through the primary assets or the backup assets( Hancock [0147] , [0150] and [0183] Fig 4 displayed information from distribution points and assets for the cooling system interpreted as display, a flow path of a flow of cool water through the plurality of mechanical assets of the data center chilled water cooling providers were included in the data center to provide cooling energy to HVAC units).

Regarding claim 15. Slessman and Hancock teach the system of claim 14, and Hancock further teaches wherein the data center gateway system is further configured to output, for display, an option for the first customer to view further details about the backup assets( Hancock [0175] and [0222] Fig 9 display backup component that ensures the availability of assets in the event of a power failure.).

Regarding claim 16. Slessman and Hancock teach the system of claim 11, and Slessman further teaches wherein the data center gateway system is further configured to, in response to receive indications of a plurality of user inputs creating one or more graphical relationships between a plurality of icons depicting the plurality of mechanical assets in the data center, determine, based on the graphical relationships, the hierarchical relationships between the plurality of mechanical assets in the data center as depicted by the icons(Slessman [0047] ,[0066] and [0146] computing device check data to verify and determine that transactions are occurring and validate that the transactions are producing the by the database tables in central database to control the operation of one or more data center assets where module 600 can control the CCV and fan motor interpreted as plurality of mechanical assets in the data center as depicted by the icons), and store the data indicative of the hierarchical relationships between the plurality of mechanical assets( Slessman [0054] and [0066] Fig 5 centralized data center stores data to a central database where the operation of one or more data center assets (e.g., IT infrastructure hardware) , a module (e.g., module 225 of Figure.2) can contain multiple AHUs (e.g., 4, 6, or 8 AHUs) Control module 600 with control the CCV and fan motor for each of the AHUs interpreted as relationships between the plurality of mechanical assets), and wherein the data center gateway system is further configured to determine the first subset based on data indicative of associations between the plurality of mechanical assets and cabinets assigned to the first customer(Slessman [0058] and [0100] one or more AHUs can be used to manage the environmental conditions (e.g., provide cooling for IT equipment) within data center assets such as, for example, a data center, a plurality of data centers , such data center assets may be physically located in multiple data centers and/or in geographically diverse locations where a database such as (e.g., a desired air temperature in cold aisle 332) can be provided to update central database 510 interpreted as provide cooling to customer equipment of the first customer of the data center).

Regarding claim 17. Slessman and Hancock teach the system of claim 13, and Hancock further teaches wherein the data center gateway system is further configured to receive an indication of one or more customer cabinets in the data center, and output a flow path of a flow of cool water between only those mechanical assets of the plurality of mechanical assets of the data center that provide cooling to the one or more customer cabinets in the data center( Hancock [0147] , [0150] and [0183] Fig 4 displayed information from distribution points and assets for the cooling system interpreted as display, a flow path of a flow of cool water through the plurality of mechanical assets of the data center chilled water cooling providers were included in the data center to provide cooling energy to HVAC units).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Slessman by incorporating the teachings of Hancock.
Doing so using the computer system, a present redundancy level of the electrical distribution system, comparing the present redundancy level with a desired redundancy level and obtaining a comparison result and presenting the comparison result on a display of the computer system.

Regarding claim 18. Slessman and Hancock teach the system of claim 13, and Hancock further teaches wherein the data center gateway system is further configured to receive an indication of one or more customer cages in the data center, and output a flow path of a flow of cool water between only those mechanical assets of the plurality of mechanical assets of the data center that provide cooling to the one or more customer cages in the data center( Hancock [0147] , [0150] and [0183] Fig 4 displayed information from distribution points and assets for the cooling system interpreted as display, a flow path of a flow of cool water through the plurality of mechanical assets of the data center chilled water cooling providers were included in the data center to provide cooling energy to HVAC units).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Slessman by incorporating the teachings of Hancock.
Doing so using the computer system, a present redundancy level of the electrical distribution system, comparing the present redundancy level with a desired redundancy level and obtaining a comparison result and presenting the comparison result on a display of the computer system.

Regarding claim 19. Slessman and Hancock teach the system of claim 13, and Hancock further teaches wherein the data center gateway system is further configured to receive an indication of one or more customer circuits in the data center, and output a flow path of a flow of cool water between only those mechanical assets of the plurality of mechanical assets of the data center that provide cooling to the one or more customer circuits in the data center( Hancock [0147] , [0150] and [0183] Fig 4 displayed information from distribution points and assets for the cooling system interpreted as display, a flow path of a flow of cool water through the plurality of mechanical assets of the data center chilled water cooling providers were included in the data center to provide cooling energy to HVAC units).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Slessman by incorporating the teachings of Hancock.
Doing so using the computer system, a present redundancy level of the electrical distribution system, comparing the present redundancy level with a desired redundancy level and obtaining a comparison result and presenting the comparison result on a display of the computer system.

Regarding claim 20. Slessman and Hancock teach the system of claim 12, and Hancock further teaches wherein the data center gateway system is further configured to, in response to determine that the flow path of the flow of cool water through the plurality of mechanical assets of the data center has changed, automatically output, for display, an updated graphical depiction of a new current flow path of the flow of cool water through the plurality of mechanical assets of the data center to the first subset of the plurality of mechanical assets of the data center that are associated with the first customer ID( Hancock [0147] , [0150] and [0183] Fig 4 displayed information from distribution points and assets for the cooling system interpreted as display, a flow path of a flow of cool water through the plurality of mechanical assets of the data center chilled water cooling providers were included in the data center to provide cooling energy to HVAC units).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Slessman by incorporating the teachings of Hancock.
Doing so using the computer system, a present redundancy level of the electrical distribution system, comparing the present redundancy level with a desired redundancy level and obtaining a comparison result and presenting the comparison result on a display of the computer system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.K/Examiner, Art Unit 2455 
/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455